Exhibit 32.1 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report on Form 10-K of Cempra, Inc. (the “Company”) for the fiscal year ended December31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David S. Zaccardelli, Pharm.D., Acting Chief Executive Officer (Principal Executive Officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: February28, 2017 /s/ David S. Zaccardelli David S. Zaccardelli, Pharm.D., Acting Chief Executive Officer (Principal Executive Officer)
